Citation Nr: 1453745	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-23 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care Network in Flowood, Mississippi

THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 9, 2010, at Oktibbeha County Hospital (OCH).

[The issue of an effective date earlier than February 16, 1989, for the award of nonservice-connected pension benefits is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to January 1975. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 decision of the South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi.


FINDINGS OF FACT

1.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's right flank pain condition on May 9, 2010, would have been hazardous to life or health.

2.  No VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans would have been feasibly available to the Veteran on May 9, 2010, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred on May 9, 2010, at OCH have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran received emergency room (ER) treatment at OCH on May 9, 2010, for complaints of right flank pain.

Pursuant to 38 U.S.C. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C. 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. §§ 17.1000.

Under such regulations, payment or reimbursement under 38 U.S.C. 1725 for emergency treatment will be made only if certain conditions are met, which are listed under 38 C.F.R. § 17.1002.  The only two such conditions at issue in this case are as follows:  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

The agency of original jurisdiction denied payment or reimbursement under 38 U.S.C. 1725 on the bases that the Veteran's right flank pain condition was non-emergent, with the Veteran complaining at the time of the May 9, 2010, treatment of having right flank pain for three months, and that the Veteran lived 25 miles away from a VA community-based outpatient clinic (CBOC), which was feasibility available.  

As reflected in his February 2011 notice of disagreement and September 2011 substantive appeal, the Veteran asserts that on May 9, 2010, before seeking treatment at OCH, he was in very serious pain, called a VA medical center (VAMC), and was told to go to the ER.  He further asserts that this day was a Sunday, that the CBOC in Columbus, 25 miles away from him, was closed, and that the nearest VA VAMC was more than 100 miles away.  

The Veteran's claim must be granted.

May 9, 2010, OCH records reflect that the Veteran presented in the ER with a complaint of right flank pain for three months.  The urgency of his condition was noted to be non-emergent, although he described his pain as sharp and 10 out of 10.  

However, VAMC afterhours nursing telephone triage notes reflect that on May 9, 2010, prior to visiting the OCH ER, the Veteran called and stated that he was having severe abdominal pain on the right side, and had had nausea, vomiting, and diarrhea for one week, vomiting three times in the last 12 hours.  It was noted that the Veteran was given a recommendation to go to the nearest VA ER center or local ER within 2-8 hours or sooner, that the concern by the nurse was acute appendicitis, and that the condition was urgent.  It was further noted that the Veteran was given information about going to a non-VA ER center, that he would be responsible for the charges he incurred, that he was advised to call "Eligibility" on the next business day to discuss the matter, and that he verbalized understanding.  

Given the Veteran's reported symptomology, including severe abdominal pain, and the assessment and recommendation given to him by the VAMC nurse on the telephone, and resolving reasonable doubt in his favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's condition would have been hazardous to life or health.  Furthermore, the record reflects that May 9, 2010, was a Sunday, on which the CBOC 25 miles from the Veteran would not be open, and the record does not reflect any VAMC or other VA or other Federal facility that VA has an agreement with to furnish health care services for veterans was within 100 miles from the Veteran.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that no such VA-related medical facility would have been feasibly available during his emergency, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

Accordingly, payment of or reimbursement for unauthorized medical expenses incurred on May 9, 2010, at OCH must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

Payment of or reimbursement for unauthorized medical expenses incurred on May 9, 2010, at OCH is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


